Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 12, 2012                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  145627                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  RUBY SELDON,                                                                                            Brian K. Zahra,
           Plaintiff-Appellant,                                                                                      Justices

  v                                                                SC: 145627
                                                                   COA: 295748
                                                                   Wayne CC: 08-120659-NI
  SUBURBAN MOBILITY AUTHORITY FOR
  REGIONAL TRANSPORTATION, a/k/a
  SMART,
           Defendant-Appellee,
  and
  QUEEN PERRY,
           Defendant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the July 31, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        CAVANAGH, MARILYN KELLY, and HATHAWAY, JJ., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 12, 2012                   _________________________________________
           t1205                                                              Clerk